                                                         Case 5:20-cv-05501-EJD Document 70 Filed 03/19/21 Page 1 of 7



                                                   1   VENABLE LLP
                                                       Frank C. Cimino, Jr. (pro hac vice)
                                                   2   FCCimino@venable.com
                                                       Megan S. Woodworth (pro hac vice)
                                                   3   MSWoodworth@venable.com
                                                       Charles J. Monterio, Jr. (pro hac vice)
                                                   4   CJMonterio@venable.com
                                                       600 Massachusetts Ave., NW
                                                   5   Washington, D.C. 20001
                                                       Telephone: (202) 344-4000
                                                   6   Facsimile: (202) 344-8300
                                                   7   William A. Hector (SBN 298490)
                                                       WAHector@venable.com
                                                   8   101 California Street, Suite 3800
                                                       San Francisco, CA 94111
                                                   9   Telephone: (415) 653-3750
                                                       Facsimile: (415) 653-3755
                                                  10
                                                       Attorneys for Plaintiff
                                                  11   Viavi Solutions Inc.
                                                  12                                 UNITED STATES DISTRICT COURT
              101 CALIFORNIA STREET, SUITE 3800




                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                  13                                       SAN JOSE DIVISION
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415.653.3750




                                                  15   VIAVI SOLUTIONS INC.,                       Case No. 5:20-cv-05501-EJD (SVK)

                                                  16                  Plaintiff,                   VIAVI SOLUTIONS INC.’S RESPONSE
                                                                                                   TO DEFENDANT PLATINUM OPTICS
                                                  17                                               TECHNOLOGY INC.’S MOTION TO
                                                                      v.                           QUASH
                                                  18
                                                                                                   Hearing Date: April 20, 2021
                                                  19   PLATINUM OPTICS TECHNOLOGY INC.,            Time: 10:00 a.m.
                                                                                                   Place: Courtroom 6 – 4th Floor
                                                  20                  Defendant.                   Judge: Hon. Susan van Keulen

                                                  21                                               REDACTED VERSION OF DOCUMENT
                                                                                                   SOUGHT TO BE SEALED
                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                         CASE NO. 5:20-CV-05501-EJD (SVK)                              VIAVI’S RESPONSE TO
                                                                                                              DEFENDANT’S MOTION TO QUASH
                                                            Case 5:20-cv-05501-EJD Document 70 Filed 03/19/21 Page 2 of 7



                                                   1   I.       INTRODUCTION
                                                   2            Viavi’s subpoena to          should not be quashed. First, the subpoena is narrowly
                                                   3   tailored to        products that Viavi expressly identified in its contentions, and        has
                                                   4   indicated its willingness to produce the information sought. Second, as a party, PTOT lacks
                                                   5   standing to quash a subpoena to third-party         , who is not seeking that protection. The single
                                                   6   case PTOT cited to argue its motion is “procedurally proper” involved a subpoena for one of the
                                                   7   parties’ tax returns, not third-party information, and is inapplicable here. Third, PTOT’s view on
                                                   8   the scope of discovery is wrong and unsupported. It argues that discovery is limited to the
                                                   9   product charted in the contentions, but the law in this District permits discovery on all products
                                                  10   identified in the contentions, and even the product’s name is required only if publicly available.
                                                  11   Finally, PTOT’s claims of an “end around” are not credible—the              subpoena seeks
                                                  12   information about           products expressly identified by name in the contentions, Viavi served
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   it before the parties submitted their discovery letter, and PTOT never sought a stay pending
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   summary judgment. For these reasons, good cause exists to deny PTOT’s motion to quash.
                         415.653.3750




                                                  15   II.      THE       SUBPOENA IS NARROWLY TAILORED TO                                     PRODUCTS
                                                  16            EXPRESSLY IDENTIFIED BY NAME IN CONTENTIONS

                                                  17            Viavi provided PTOT with explicit notice that the accused filters are PTOT’s low angle
                                                  18   shift filters supplied to       for         products. Before suit, Viavi wrote to PTOT and
                                                  19   advised them that it believed “PTOT is supplying these filters to                         ” and that
                                                  20   those sales infringe Viavi’s patents. Dkt. No. 1-9. Viavi specifically requested: “If Viavi’s
                                                  21   understanding of PTOT’s sales activities is incorrect, please let us know immediately.” Id.
                                                  22   PTOT did not dispute Viavi’s understanding (and still has not denied it), and based on this
                                                  23   information, Viavi filed suit. After suit, Viavi identified those same filters in its contentions.
                                                  24   Dkt. No. 45-5 at 2. Relevant to the subpoena to          , Viavi expressly identified
                                                  25   products by name in its contentions:
                                                  26            B. ACCUSED INSTRUMENTALITIES

                                                  27            Since May 1, 2020, as described below, PTOT has supplied and sold, and continues
                                                                to supply and sell, low angle shift optical filters that are components for image
                                                  28            sensors and optical lenses (the “Infringing PTOT Filters”) that are for inclusion in
                                                                                                         -1-
                                                            CASE NO. 5:20-CV-05501-EJD (SVK)                                     VIAVI’S RESPONSE TO
                                                                                                                       DEFENDANT’S MOTION TO QUASH
       Case 5:20-cv-05501-EJD Document 70 Filed 03/19/21 Page 3 of 7



 1          mobile devices such as the i
            that infringe the ‘369, ‘269 and ‘526 patents (the “Asserted Patents”) when the
 2          phone is used, offered for sale and sold in the United States, or imported into the
 3          United States. See Attachments A-C. Upon information and belief, PTOT’s
            “11246” optical filter or one or more filters substantially similar thereto is included
 4          in the                                                             Id.

 5   Dkt. No. 45-5 at 2 (emphasis added).
 6          Viavi also specifically identified how PTOT infringed by suppling these filters to
 7   and again specifically identified        and its products by name as “[e]xemplary mobile
 8   phones”:
 9
            C. VIAVI’S INFRINGEMENT CONTENTIONS
10
            PTOT supplies the Infringing PTOT Filters to                           (or one of its
11          intermediary suppliers) specifically for inclusion into lens assemblies that are
            subsequently incorporated into camera module assemblies with 3D capabilities
12          (“Infringing 3D Modules”). The Infringing 3D Modules are then incorporated into
            electronic devices such as mobile phones. Mobile phone manufacturers like
13
            source the Infringing PTOT Filters so that its mobile phones can provide 3D sensing
14          capabilities such as
            technologies in its mobile phones. Exemplary mobile phones, combining the
15          Infringing 3D Modules (which include the Infringing PTOT Filter) with other
            components, include the                                            .
16

17   Dkt. No. 45-5 at 2-3.
18          Accordingly, PTOT was provided explicit notice that the accused product was a
19   component in         ’s phones and Viavi specifically identified those products by name. Viavi
20   also explained in detail its theory on why those filters in       products infringe its patents. Id.
21   at 2-5 and Attachments A-C. Viavi thus satisfied Local Rule 3-1. See Sage Electrochromics,
22   Inc. v. View Inc., 2013 U.S. Dist. LEXIS 127598, at *9, *13 (N.D. Cal. Sept. 6, 2013). Viavi is
23   entitled to discovery from          about the       products Viavi specifically identified in its
24   contentions.
25   III.             HAS NOT MOVED TO QUASH; PTOT HAS NOT SHOWN STANDING
26                  has not moved to quash and instead has indicated its intent to respond to the
27   subpoena’s narrow requests. Even though the subpoena is directed to            , not PTOT, PTOT
28   nevertheless contends its Motion to quash is “procedurally proper,” citing the Sonista case.
                                                       -2-
       CASE NO. 5:20-CV-05501-EJD (SVK)                                        VIAVI’S RESPONSE TO
                                                                      DEFENDANT’S MOTION TO QUASH
       Case 5:20-cv-05501-EJD Document 70 Filed 03/19/21 Page 4 of 7



 1   Motion at 2. But that case is inapposite. There, the court was addressing discovery from
 2   defendant’s accountant of defendant’s own tax returns, sensitive personal information having a
 3   unique discoverability standard with no applicability here. Sonista, Inc. v. Hsieh, No. 5:04-cv-
 4   4080 RMW (RS), 2005 U.S. Dist. LEXIS 57887, at *3-5 (N.D. Cal. Sep. 28, 2005). Sonista’s
 5   narrow holding does not support PTOT’s general proposition that parties have standing to quash
 6   discovery to non-parties. To the contrary, parties like PTOT must establish standing to quash
 7   non-party subpoenas by making a showing that they have a personal right or privilege with
 8   respect to the documents requested. See e.g., Del Campo v. Mealing, No. C 01-21151 JW, 2011
 9   U.S. Dist. LEXIS 158018, at *8 (N.D. Cal. Sep. 29, 2011) (“a party lacks standing to challenge a
10   subpoena issued to a nonparty, or third party, unless the party making the challenge claims a
11   personal right or privilege with respect to the discovery sought in the subpoena.”). Because
12   PTOT failed to make this showing, its Motion is procedurally improper.
13   IV.    PTOT’S VIEW OF DISCOVERY IS WRONG
14          PTOT’s argument to avoid discovery is based on a misapplication of the law. PTOT
15   asserts that discovery is limited to products that have been charted in claim charts in the
16   infringement contentions. Motion at 2 (“discovery in this case is limited to the product Viavi
17   charted in its Patent Local Rule 3-1 infringement contentions”). The two cases PTOT cites—
18   Genentech and Atmel— do not stand for that interpretation of the Local Patent Rules. Id. The
19   Genentech court neither considered nor limited discovery to charted products. Instead, the court
20   addresses the sufficiency of the patentee’s infringement theories, granting a motion to compel the
21   patentee to provide more details. See Genentech, Inc. v. Trs. of the Univ. of Pa., 2010 U.S. Dist.
22   LEXIS 142450, at *5-11 (N.D. Cal. Dec. 13, 2010). The Atmel court also did not address or
23   limit discovery to charted products. Instead, the court considered and denied a motion to amend
24   infringement theories because they came three years into the case, six months after the Markman
25   decision, and after plaintiff previously stated its contentions were definitive and spoke for
26   themselves. See Atmel Corp. v. Information Storage Devices, 1998 U.S. Dist. LEXIS 17564, at
27   *7-10 (N.D. Cal. Nov. 5, 1998). Accordingly, PTOT provides no support for the “charted”
28   product limitation it wishes for, particularly to limit relevant third-party discovery.
                                                       -3-
       CASE NO. 5:20-CV-05501-EJD (SVK)                                        VIAVI’S RESPONSE TO
                                                                      DEFENDANT’S MOTION TO QUASH
       Case 5:20-cv-05501-EJD Document 70 Filed 03/19/21 Page 5 of 7



 1           Under the Local Patent Rules, discovery is permitted if the product is identified as
 2   accused in the contentions by name or by description if the name is not publicly available. See,
 3   e.g., Tech. Licensing Corp. v. Blackmagic Design PTY Ltd., 2015 U.S. Dist. LEXIS 7419, at *13
 4   (N.D. Cal. Jan. 22, 2015) (discovery allowed for products referred to by description in
 5   contentions even though plaintiff was not able to identify them by name); O.S. Sec. LLC v.
 6   Schlage Lock Co., No. CV 14-00319-AG (DFMx), 2015 U.S. Dist. LEXIS 186875, at *2–5
 7   (C.D. Cal. June 5, 2015) (discovery allowed for products referred to by description but not
 8   expressly charted in initial infringement contentions). Viavi’s contentions meet this standard.
 9           Viavi specifically identified the accused product by describing it with the information in
10   its possession: the PTOT “low angle shift optical filters that are components … in mobile
11   devices such as the                                                         .” Dkt. No. 45-5 at 2.
12   Those infringement contentions further explain that those filters are believed to be “PTOT’s
13   ‘11246’ optical filter or one or more filters substantially similar thereto.” Id. Viavi provided a
14   detailed explanation of why filters in        products infringes its patents. Id. at 2-5 and
15   Attachments A-C.            has relevant information about the accused PTOT filter in its phones,
16   even if Viavi mislabeled the filter as the “11246” filter and PTOT and          call it something
17   else.
18           Even if the Rules required a specific model name (which they do not), Viavi still would
19   be entitled to discovery under the well-recognized exception that permits discovery on unnamed
20   products when that information could not readily be learned without discovery. See Aavid
21   Thermalloy LLC v. Cooler Master Co., 2018 U.S. Dist. LEXIS 80275, at *4-5 (noting exception
22   allowing discovery of “unaccused products” if plaintiff “could not have discovered the product
23   absent discovery.”); Sage Electrochromics, 2013 U.S. Dist. LEXIS 127598, at *13 (discovery
24   allowed where “products were not readily available” and plaintiff “was restricted by the fact that
25   it did not have reasonable access to [defendant]’s products.”). That is the situation here. The
26   accused PTOT filter model name is not publicly available information, and the filter itself is not
27   readily available for purchase. PTOT has admitted that (1) its filters contain no markings on
28   them and (2)          ’s products do not contain any information to identify which have PTOT’s
                                                       -4-
       CASE NO. 5:20-CV-05501-EJD (SVK)                                       VIAVI’S RESPONSE TO
                                                                     DEFENDANT’S MOTION TO QUASH
       Case 5:20-cv-05501-EJD Document 70 Filed 03/19/21 Page 6 of 7



 1   filters. Dkt. No. 67-4 at 2-3 (PTOT’s response to Facts 13 and 14). Viavi is not required to do
 2   the impossible—include in its contentions the name of a filter to which it has no access or
 3   opportunity for discovery. In this situation, the cases in this District permit reasonable
 4   discovery—especially from non-parties who appear ready and willing to respond.
 5   V.     PTOT DID NOT SEEK A STAY OF DISCOVERY DURING PENDANCY OF ITS
 6          SUMMARY JUDGMENT MOTION

 7          Viavi is not doing an “end-around.” The subpoena to             was served before the parties
 8   submitted their Joint Discovery Letter Brief. And while this Court’s Order (Dkt. No. 64) denied
 9   Viavi’s motion to compel discovery from PTOT until after summary judgment, PTOT never
10   moved for a stay of discovery pending its summary judgment motion. That is important because
11   the “Federal Rules of Civil Procedure do not provide for an automatic stay of discovery pending
12   resolution of a motion to dismiss.” Azad v. Tokio Marine HCC - Med. Ins. Servs. Grp., No. 17-
13   cv-00618-PJH, 2017 U.S. Dist. LEXIS 81490, at *6 (N.D. Cal. May 26, 2017) (citations
14   omitted). Indeed, “courts generally do not ‘look favorably’ upon requests for a blanket discovery
15   stay merely because a dispositive motion has been filed.” Id. (citing NovelPoster v. Javitch
16   Canfield Grp., 2014 U.S. Dist. LEXIS 196981, at *1 (N.D. Cal. May 23, 2014)). District courts
17   do not favor blanket stays of discovery because “delaying or prolonging discovery can create
18   unnecessary litigation expenses and case management problems.” Salazar v. Honest Tea, Inc.,
19   2015 WL 6537813, at *1 (E.D. Cal. 2015) (internal citation omitted). And a pending dispositive
20   motion “is not ordinarily a situation that in and of itself would warrant a stay of discovery.”
21   Rheumatology Diagnostics Lab., Inc. v. Aetna, Inc., No. 12-cv-05847-JST, 2013 U.S. Dist.
22   LEXIS 61848, at *7 (N.D. Cal. Apr. 29, 2013). Accordingly, while the issues of PTOT’s
23   discovery may be relevant to its pending summary judgement motion, without a stay of
24   discovery in this case, this Court should permit         to respond to the narrow requests before it.
25   VI.    CONCLUSION
26          This Court should deny PTOT’s Motion and allow               to respond to Viavi’s subpoena.
27   Viavi’s subpoena does not seek information that exceeds the scope of discovery in this litigation.
28
                                                        -5-
       CASE NO. 5:20-CV-05501-EJD (SVK)                                        VIAVI’S RESPONSE TO
                                                                      DEFENDANT’S MOTION TO QUASH
      Case 5:20-cv-05501-EJD Document 70 Filed 03/19/21 Page 7 of 7



 1   Dated: March 19, 2021               By:
 2                                                   VENABLE LLP
 3                                                   /s/ William A. Hector
                                                     Frank C. Cimino, Jr. (pro hac vice)
 4                                                   FCCimino@venable.com
                                                     Megan S. Woodworth (pro hac vice)
 5                                                   MSWoodworth@venable.com
                                                     Charles J. Monterio, Jr. (pro hac vice)
 6                                                   CJMonterio@venable.com
                                                     600 Massachusetts Avenue, NW
 7                                                   Washington, D.C. 20001
                                                     Telephone: (202) 344-4569
 8                                                   Facsimile: (202) 344-8300
 9                                                   William A. Hector
                                                     WAHector@venable.com
10                                                   101 California Street, Suite 3800
                                                     San Francisco, CA 94111
11                                                   Telephone: (415) 653-3738
                                                     Facsimile: (415) 653-3755
12
                                                     Attorneys for Viavi Solutions Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -6-
      CASE NO. 5:20-CV-05501-EJD (SVK)                                  VIAVI’S RESPONSE TO
                                                               DEFENDANT’S MOTION TO QUASH
